PER CURIAM.
The questions presented by the appeal at bar'are so clearly those of fact that it is unnecessary to write an extended opinion in the instant case. There was ample evidence in the record from which the jury was entitled to find that the defendant was negligent. We can perceive no sound basis for concluding that the trial judge erred in permitting evidence to go to the jury as to the position of the debris and of the cars after the collision. The evidence submitted as to the condition of the highway also was clearly admissible. We state as well that we can find no substantial error in the court’s instructions to the jury.
Accordingly the judgment of the court below will be affirmed.